The plaintiff appeals a decision of the Appellate Division dismissing a report of alleged erroneous rulings by.a judge of the Municipal Court of the City of Boston. The plaintiff seeks recovery from the Hertz Corporation (Hertz) and one Jack N. Krueger for damage to his motor vehicle which, while being driven by his wife, collided with a parked truck owned by Hertz, leased to Krueger’s employer, and driven by Krueger. In acting on the plaintiff’s requests for rulings in the case against Krueger the trial judge found that the accident “was caused solely by negligence of Donna Cataldo,” the plaintiff’s wife, and “that all acts of the defendant were conditions of the circumstances of the accident and not a cause.” These subsidiary findings of fact were warranted by the evidence as summarized in the report to the Appellate Division, and the rulings on the plaintiff’s requests were consistent with these findings. Furthermore, these findings concerning the negligence of the plaintiff’s wife properly disposed of the plaintiff’s case against Hertz, and any consideration of other questions raised therein by the plaintiff is unnecessary. There was no error in the judge’s rulings or in his ultimate finding in favor of both defendants. Newcomb v. Boston Protective Dept. 146 Mass. 596, 604 (1888). Falk v. Finkelman, 268 Mass. 524, 527-528 (1929). Wall v. King, 280 Mass. 577, 580-581 (1932).

Order dismissing report affirmed.